--------------------------------------------------------------------------------

EXHIBIT 10.25
 
OFFICER EMPLOYMENT AGREEMENT
 
This Officer Employment Agreement (“Agreement”), dated this 10th day of March,
2014, by and between XOMA Corporation (“XOMA” or the “Company”), a Delaware
limited liability company with its principal office at 2910 Seventh Street,
Berkeley, California, and Patrick J. Scannon, M.D., Ph.D. (“Employee”), an
individual residing at 176 Edgewood Drive, San Francisco, California. 
 
WHEREAS, the Company wishes to enter into this Agreement to retain or assure the
Company of the continued services of Employee; and
 
WHEREAS, Employee is willing to enter into this Agreement and to serve or to
continue to serve in the employ of the Company upon the terms and conditions
hereinafter provided;
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto hereby agree as follows:
 
1.           Employment.  The Company agrees to employ or to continue to employ
Employee, and Employee agrees to be or continue to be employed by the Company,
for the period referred to in Section 3 hereof and upon the other terms and
conditions herein provided.
 
2.           Position and Responsibilities.   Employee shall devote his
reasonable best efforts and at least 50% of his time and attention to his
employment by the Company.  He shall perform the duties of Director, Executive
Vice President and Chief Scientific Officer and/or such other reasonable duties
as may be determined from time to time by the Chief Executive Officer of the
Company (“CEO”). During his employment with the Company, Employee may not accept
part time consulting or other business or non-profit opportunities without first
obtaining written approval from the CEO.   
 
3.           Term of Employment.  This Agreement shall become effective and the
term of employment pursuant to this Agreement shall commence on January 1, 2014
and continue until December 31, 2014.  This Agreement will be automatically
extended (without further action by the parties) for an additional one–year term
thereafter and again on each subsequent one-year anniversary thereof unless it
is terminated by either the Employee or the Company at any time with thirty (30)
days prior written notice, unless Employee is otherwise terminated by the
Company or he resigns from the Company pursuant to Section 6 hereof.
 
4.           Compensation and Reimbursement of Expenses.
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           Compensation. For all services rendered by Employee as Director,
Executive Vice President and Chief Scientific Officer  during his employment
under this Agreement, the Company shall pay Employee as compensation a base
salary at a rate of not less than $250,000.00 per annum. In addition, Employee
shall be a participant in the Company’s Management Incentive Compensation Plan
(“MICP”).  All taxes and governmentally required withholding shall be deducted
in conformity with applicable laws.
 
(b)           Share Options.  Employee will be granted share options and/or
other share or share-based awards from time to time as per the Company’s
standard practices and subject to approval by the Company’s Board of Directors.
 
(c)           Reimbursement of Expenses. The Company shall pay or reimburse
Employee for all reasonable travel and other expenses incurred by Employee in
performing his obligations under this Agreement in a manner consistent with past
Company practice. The Company further agrees to furnish Employee with such
assistance and accommodations as shall be suitable to the character of
Employee’s position with the Company, adequate for the performance of his duties
and consistent with past Company practice.
 
5.           Participation in Benefit Plans. The payments provided in Section 4
hereof are in addition to benefits Employee is entitled to under any group
hospitalization, health, dental care, disability insurance, surety bond, death
benefit plan, travel and/or accident insurance, other allowance and/or executive
compensation plan, including, without limitation, any senior staff incentive
plan, capital accumulation programs, restricted or non-restricted share purchase
plan, share option plan, retirement income or pension plan or other present or
future group employee benefit plan or program of the Company for which key
executives are or shall become eligible, and Employee shall be eligible to
receive during the period of his employment under this Agreement, all benefits
and emoluments for which key executives are eligible under every such plan or
program to the extent permissible under the general terms and provisions of such
plans or programs and in accordance with the provisions thereof.
 
6.           Termination of Employment.
 
(a)           Termination by Employee.  As provided in Section 3, Employee has
the right to terminate his employment with the Company at any time and for any
reason.  Employee will not be entitled to any severance pay or other benefits
from the Company if he terminates his employment with the Company, except if
such termination is for Good Reason in accordance with the terms hereof.  In
case of termination of this Agreement for Good Reason by Employee, Employee
shall be entitled to the  severance pay and other benefits set forth in Section
7 hereof.  “Good Reason” shall mean, unless remedied by the Company within sixty
(60) days after the receipt of written notice from the Employee as provided
below or consented to in writing by the Employee, (i) the material diminution of
any material duties or responsibilities of the Employee; or (ii) a material
reduction in the Employee's base salary; provided, however, that the Employee
must have given written notice to the Company of the existence of any such
condition within ninety (90) days after the initial existence thereof (and the
failure to provide such timely notice will constitute a waiver of the Employee’s
ability to terminate employment for Good Reason as a result of such condition),
and the Company will have a period of sixty (60) days from receipt of such
written notice during which it may remedy the condition; provided further,
however, that any termination of employment by the Employee for Good Reason must
occur not later than one hundred eighty (180) days following the initial
existence of the condition giving rise to such Good Reason in order to qualify
for the severance pay and other benefits set forth in Section 7 hereof.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(b)           Termination by the Company Without Cause.  Employee may be
terminated by the Company without Cause (as defined below), but in such case,
Employee shall be entitled to the severance pay and other benefits set forth in
Section 7 hereof.
 
(c)           Termination Upon Death or Permanent Disability.  Except as
required by law and as provided in Section 7 hereof, all benefits and other
rights of Employee hereunder shall be terminated by the death or permanent
disability of the Employee.  For the purposes of this Agreement, permanent
disability is defined as Employee being incapable of performing his duties to
the Company by reason of any medically determined physical or mental impairment
that can be expected to last for a period of more than six consecutive months
from the first date of the Employee’s absence due to the disability.  The
Company will give Employee at least four weeks written notice of termination due
to such disability.
 
(d)           Termination by the Company for Cause.  The Company may terminate
Employee’s employment for cause, in which case, Employee will not be entitled to
any severance pay.  For the purposes of this Agreement, the Company will have
Cause to terminate Employee’s employment as the result of:
 
(i)         willful material fraud or material dishonesty in connection with
Employee’s performance hereunder;
 
(ii)        failure by Employee to materially perform the material duties of his
job as Director, Executive Vice President and Chief Scientific Officer, as
documented pursuant to the Company’s performance management process and
procedures;
 
(iii)       material breach of this Agreement or the Company’s policies set
forth on the Company’s Intranet Portal under “Policy Manual”;
 
(iv)       misappropriation of a material business opportunity of the Company;
 
(v)        misappropriation of any Company funds or property;  or
 
(vi)       conviction of, or the entering of, a plea of guilty, or no contest,
with respect to a felony or the equivalent thereof.
 
(e)           Notice and Opportunity to Cure.  Notwithstanding the foregoing, it
shall be a condition precedent to the Company’s right to terminate the
Employee’s employment for the reasons set forth in Sections 6(d)(ii) or (iii) of
this Agreement that (i) the Company shall first have given the Employee written
notice stating with specificity the reason for the termination (“breach”) and
(ii) if such breach is capable of cure or remedy, Employee will have a period of
thirty (30) days after the notice is given to remedy the breach, unless such
breach cannot be cured or remedied within thirty (30) days, in which case the
period for remedy or cure shall be extended for a reasonable time (not to exceed
an additional thirty (30) days), provided the Employee has made and continues to
make a diligent effort to effect such remedy or cure.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(f)           Resignation from the Board of Directors of the Company
(“Board”).  If Employee is a member of the Board at the time of termination of
his employment with the Company (regardless of the reason(s) therefor), Employee
shall be deemed to have resigned from the Board effective as of the date of such
termination of employment, unless Employee and the Company agree otherwise in
writing.
 
(g)           Return of Company Property.  Upon termination of employment for
any reason, Employee shall immediately return to the Company all documents,
telephones, computers, pagers, keys, credit cards, other property and records of
the Company, and all copies thereof, within Employee’s possession, custody or
control.
 
7.           Severance Pay and Other Benefits.  The following provisions of this
Section 7 shall apply upon the occurrence of an event of termination as provided
in Section 6(a) for Good Reason, Section 6(b) or Section 6(c).
 
(a)           Cash Severance Pay.  The Company shall pay Employee, or in the
event of his subsequent death or permanent disability, his beneficiary or
beneficiaries of his estate, as the case may be, as severance pay or liquidated
damages, or both, (i) a severance payment in an amount equal to 0.75 times
Employee’s annual base salary as in effect immediately prior to the termination,
and (ii) a severance payment equal to  a prorated portion of the Employee’s
annual target bonus in effect for the fiscal year in which the termination
occurs calculated by multiplying the annual target bonus by a fraction, the
numerator of which shall be the number of calendar months (including a portion
of any such month) during which the Employee was employed by the Company prior
to the occurrence of the termination during such fiscal year, and the
denominator of which shall be 12; provided that if Employee has been an officer
of the Company for less than one year at the time of such termination,
Employee’s severance pay shall be limited to an amount equal to .5 times
Employee’s annual base salary as in effect immediately prior to the termination
; and provided further, if Employee is terminated other than for Cause under
Section 6(d) above, after December 31 of any year in which he was a participant
in the MICP, Employee shall be entitled to receive his bonus payment for the
year just ended consistent with his performance against his MICP
objectives.  Such severance payments shall be in lieu of any other severance
payment to which the Employee shall be entitled as a result of such termination
pursuant to this Agreement, any other employment agreement with or offer letter
from the Company or any of its affiliates or the Company’s or any of its
affiliate’s then existing severance plans and policies, except in those
circumstances where the provisions of the Change of Control Severance Agreement,
effective as of January 1, 2014, between Employee and the Company, by such
agreement’s express terms, apply, in which case the provisions of such agreement
providing for severance payment(s) to Employee as a result of such termination
shall apply in lieu of the provisions of this Agreement relating thereto.  The
severance payment described in Section 7(a)(i) above, shall be paid in monthly
installments over nine (9) months (the “Severance Payment Period”), with the
first two (2) of such monthly installments being paid after expiration of any
revocation period therefore and sixty (60) days after the date of termination
and the remaining monthly installments being paid monthly thereafter until fully
paid. The severance payments described in Section 7(a)(ii) above, shall be paid
in a lump sum sixty (60) days after the date of termination; provided, however,
that all of such severance payments shall be subject to the requirements of
Section 7(c) and Section 7(e) below.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(b)           Group Health Coverage and Certain Other Benefits.  In addition,
during a period of nine (9) months following an event of termination under
Section 6(a), for Good Reason only, or Section 6(b), (i) the Company shall pay
for the full cost of the coverage   of the Employee and Employee’s spouse and
eligible dependents under any group health plans of the Company on the date of
such termination of employment at the same level of health (i.e., medical,
vision and dental) coverage and benefits as in effect for the Employee or such
covered dependents on the date immediately preceding the date of the Employee’s
termination; provided, however, that (A)  Employee and Employee’s spouse and
eligible dependents each constitutes a qualified beneficiary, as defined in
Section 4980B(g)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”); and (B)  Employee elects continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
within the time period prescribed pursuant to COBRA; and (ii) if Employee is, at
the time of such termination, an eligible participant in the Company’s mortgage
differential program, the Company shall continue to make mortgage assistance
payments to Employee pursuant to such program as in effect at the time of such
termination.  Notwithstanding the foregoing, the payments by the Company for
such group health coverage and/or mortgage assistance, as applicable, shall
cease prior to the expiration of the nine (9) month period in this Section 7(b)
upon the employment of the Employee by another employer.  Furthermore, if, at
the time of the termination of Employee’s employment under paragraph 6(a),
Employee is the obligor of a “forgivable” loan (i.e., a loan which by its terms
is to be considered forgiven by the Company and paid by the obligor in
circumstances other than actual repayment) from the Company, then,
notwithstanding any provisions of such loan to the contrary, the outstanding
balance of such loan shall be immediately due and payable, together with any
accrued and unpaid interest thereon.
 
(c)           Section 409A of the Code.  Notwithstanding any provision to the
contrary in this Agreement, if the Employee is deemed on the date of
his  “separation from service” (within the meaning of Treas. Reg. Section
1.409A-1(h)) with the Company to be a “specified employee” (within the meaning
of Treas. Reg. Section 1.409A-1(i)), then with regard to any payment or benefit
(including, without limitation, any mortgage assistance payment or loan
forgiveness referred to above) that is considered deferred compensation under
Section 409A of the code payable on account of a “separation from service” that
is required to be delayed pursuant to Section 409A(a)(2)(B) of the Code (after
taking into account any applicable exceptions to such requirement), such payment
or benefit shall be made or provided on the date that is the earlier of (i) the
expiration of the six (6)-month period measured from the date of the Employee’s
“separation from service,” or (ii) the date of the Employee’s death (the “Delay
Period”).  Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 7(c) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to the Employee in a lump sum and any remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein.  Notwithstanding any
provision of this Agreement to the contrary, for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment, references to the Employee’s “termination
of employment” (and corollary terms) with the Company shall be construed to
refer to Employee’s “separation from service” (within the meaning of Treas. Reg.
Section 1.409A-1(h)) with the Company.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(d)           Outplacement Program.  Upon the occurrence of an event of
termination under Section 6(a) for Good Reason or Section 6(b), Employee will
immediately become entitled to participate in a six (6) month executive
outplacement program provided by an executive outplacement service selected by
the Company, at the Company’s expense not to exceed eight thousand dollars
($8,000) paid directly to the outplacement service.
 
(e)           Release of Claims.  As a condition of entering into this Agreement
and receiving the severance benefits under this Section 7, Employee agrees to
execute, on or before the date that is fifty (50) days following the date of
termination, and not revoke a release of claims agreement substantially in the
form attached hereto as Exhibit A upon the termination of the Employee’s
employment with the Company.  Such release shall not, however, apply to the
rights and claims of the Employee under this Agreement, any indemnification
agreement between the Employee and the Company (or its successor or acquirer),
the bylaws of the Company (or its successor or acquirer), the share award
agreements between the Employee and the Company (or its successor or acquirer),
or any employee benefit plan of which the Employee is a participant and under
which all benefits due under such plan have not yet been paid or provided.
 
8.           Post-Termination Obligations. All payments and benefits provided to
Employee under this Agreement shall be subject to Employee’s compliance with the
following provisions during the term of his employment and for the Severance
Payment Period:
 
(a)           Confidential Information and Competitive Conduct. Employee shall
not, to the detriment of the Company, or any of its affiliates, disclose or
reveal to any unauthorized person any trade secret or other confidential
information relating to the Company or its affiliates or to any businesses
operated by them, and Employee confirms that such information constitutes the
exclusive property of the Company. Employee shall not otherwise act or conduct
himself to the material detriment of the Company or its affiliates, or in a
manner which is inimical or contrary to the interests thereof, and, for a period
of nine (9) months following an event of termination under Sections 6(a) or (b),
shall not, directly or indirectly, engage in or render any service (whether to a
person, firm or business) in direct competition with the Company; provided,
however, that Employee’s ownership of less than five percent (5%) of the
outstanding stock of a corporation shall not itself be deemed to constitute such
competition. Employee recognizes that the possible restrictions on his
activities which may occur as a result of his performance of his obligations
under this Section 8 are required for the reasonable protection of the Company
and its investments.  For purposes hereof, “in direct competition” means engaged
in the research, development and/or marketing and sale of biological materials
intended for use as therapeutic products in one or more of the same indications,
and that utilize one or more of the same scientific bases (e.g., in the case of
a therapeutic antibody, targets the same signal initiating pathway), as a
product or product candidate the research, development and/or marketing and sale
of which is an active part of the Company’s business plan at the time of
Employee’s termination.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(b)           Agreement Not to Solicit Employees.  Employee agrees that during
the term of his employment with the Company or any entity owned by or affiliated
with the Company (whether pursuant to this Agreement or otherwise), and for one
(1) year following the termination thereof for any reason whatsoever, he will
not, either directly or indirectly, on his own behalf or in the service or on
behalf of others, solicit or divert, attempt to solicit or divert or induce or
attempt to induce to discontinue employment with the Company, or any subsidiary
or affiliate thereof, any person employed by the Company, or any subsidiary or
affiliate thereof, whether or not such employee is a full time employee or a
temporary employee of the Company, or any subsidiary or affiliate thereof, and
whether or not such employment is for a determined period or is at-will.
 
(c)           Non-Disparagement.  The Employee and the Company agree to refrain
from (i) any defamation, libel or slander or any communication of any facts or
opinions that might tend to disparage, degrade or harm the reputation of the
other and its respective officers, directors, employees, representatives,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
predecessor and successor corporations and assigns or (ii) tortious interference
with the contracts and relationships of the other and its respective officers,
directors, employees, representatives, investors, shareholders, administrators,
affiliates, divisions, subsidiaries, predecessor and successor corporations and
assigns.
 
(d)           Failure of Employee to Comply. If, for any reason other than death
or disability, Employee shall, without written consent of the Company, fail to
comply with the provisions of Sections 8(a), (b) or (c)  above, (i) his rights
to any future payments or other benefits hereunder shall terminate immediately;
(ii) the Company’s obligations to make such payments and provide such benefits
shall cease immediately; and (iii) Employee shall refund to the Company all
termination payments received by Employee pursuant to this Agreement.
 
(e)           Understanding of Covenants.  The Employee represents that the
Employee (i) is familiar with the foregoing covenants not to compete, not to
solicit  and not to disparage, and (ii) is fully aware of the Employee’s
obligations hereunder, including, without limitation, the reasonableness of the
length of time, scope and geographic coverage of the covenant not to compete.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(f)           Remedies. Employee agrees that monetary damages would not be
adequate compensation for any loss incurred by the Company by reason of a breach
of the provisions of this Section 8 and hereby agrees to waive the defense in
any action for specific performance that a remedy at law would be adequate.
 
9.           General Provisions.
 
(a)           Binding Agreement. This Agreement shall be binding upon, and inure
to the benefit of, Employee and the Company and their respective permitted
successors and assigns.
 
(b)           Compliance with Section 409A of the Code.
 
(i)           It is intended that this Agreement will comply with Section 409A
of the Code and any regulations and guidelines promulgated thereunder
(collectively, “Section 409A”), to the extent the Agreement is subject thereto,
and the Agreement shall be interpreted on a basis consistent with such
intent.  If an amendment of the Agreement is necessary in order for it to comply
with Section 409A, the parties hereto will negotiate in good faith to amend the
Agreement in a manner that preserves the original intent of the parties to the
extent reasonably possible.  No action or failure to act pursuant to this
Section 9(b) shall subject the Company to any claim, liability, or expense, and
the Company shall not have any obligation to indemnify or otherwise protect the
Employee from the obligation to pay any taxes, interest or penalties pursuant to
Section 409A.
 
(ii)           With respect to any reimbursement or in-kind benefit arrangements
of the Company and its subsidiaries that constitute deferred compensation for
purposes of Section 409A, except as otherwise permitted by Section 409A, the
following conditions shall be applicable: (A) the amount eligible for
reimbursement, or in-kind benefits provided, under any such arrangement in one
calendar year may not affect the amount eligible for reimbursement, or in-kind
benefits to be provided, under such arrangement in any other calendar year
(except that the health and dental plans may impose a limit on the amount that
may be reimbursed or paid), (B) any reimbursement must be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred, and (C) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.  Whenever a payment
under this Agreement specifies a payment period with reference to a number of
days (e.g., “payment shall be made within thirty (30) days after termination of
employment”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.  Whenever payments under this
Agreement are to be made in installments, each such installment shall be deemed
to be a separate payment for purposes of Section 409A.
 
(c)           Notices.  Notices and all other communications contemplated by
this Agreement shall be in writing and shall be deemed to have been duly given
when personally delivered or when mailed by U.S. registered or certified mail,
return receipt requested and postage prepaid.  In the case of the Employee,
mailed notices shall be addressed to the Employee at the home address that the
Employee most recently communicated to the Company in writing.  In the case of
the Company, mailed notices shall be addressed to its corporate headquarters,
and all notices shall be directed to the attention of its Secretary.
 
 
-8-

--------------------------------------------------------------------------------

 
 
10.           Successors.
 
(a)           Company’s Successors.  Any successor to the Company (whether
direct or indirect and whether by purchase, lease, merger, amalgamation,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets shall assume the Company’s obligations under
this Agreement and agree expressly to perform the Company’s obligations under
this Agreement in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a succession.  For all
purposes under this Agreement, the term “Company” shall include any successor to
the Company’s business and/or assets which executes and delivers the assumption
agreement described in this subsection (a) or which becomes bound by the terms
of this Agreement by operation of law.
 
(b)           Employee’s Successors.  Without the written consent of the
Company, the Employee shall not assign or transfer this Agreement or any right
or obligation under this Agreement to any other person or
entity.  Notwithstanding the foregoing, the terms of this Agreement and all
rights of the Employee hereunder shall inure to the benefit of, and be
enforceable by, the Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
 
11.           Miscellaneous Provisions.
 
(a)           Amendment of Agreement. This Agreement may not be modified or
amended except by an instrument in writing signed by the parties hereto.
 
(b)           Waiver. No term or condition of this Agreement shall be deemed to
have been waived except by written instrument of the party charged with such
waiver. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived.
 
12.           Severability. In the event any provision of this Agreement or any
part hereof is held invalid, such invalidity shall not affect any remaining part
of such provision or any other provision. If any court construes any provision
of this Agreement to be illegal, void or unenforceable because of the duration
or the area or matter covered thereby, such court shall reduce the duration,
area or matter of such provision, and, in its reduced form, such provision shall
then be enforceable and shall be enforced.
 
13.           Governing Law. This Agreement has been executed and delivered in
the State of California, and its validity interpretation, performance, and
enforcement shall be governed by the laws of said State.  The parties agree that
any legal disputes concerning this Agreement, or Employee’s next employment,
will be filed in Alameda County, California.
 
 
-9-

--------------------------------------------------------------------------------

 
 
14.           Legal Fees. If any action or proceeding in arbitration or law is
commenced to enforce any of the provisions or rights under this Agreement or
Exhibit A hereto, the unsuccessful party to such action or proceeding, as
determined by arbitration or by the court in a final judgment or decree, will
pay the successful party all costs, expenses, and reasonable attorney’s fees
incurred therein by such party (including, without limitation, such costs,
expenses and fees on any appeal), and if such successful party will recover
judgment in any such action or proceedings, such costs, expenses and attorneys’
fees will be included as part of such judgment.
 
15.           Arbitration.  All claims or controversies between Employee and the
Company relating in any manner whatsoever to Employee’s employment with the
Company or the termination of that employment shall be resolved by arbitration
in front of one neutral arbitrator in accordance with the then applicable
Employment Dispute Resolution rules of the American Arbitration Association
(“the AAA Rules”).  Claims subject to arbitration shall include contract claims,
tort claims and claims relating to compensation and stock options, as well as
claims based on any federal, state, or local law, statute, or regulation,
including but not limited to any claims arising under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, and the California Fair Employment and Housing Act
(“Arbitrable Claims”).  However, claims for unemployment insurance, claims under
applicable workers’ compensation laws, and claims under the National Labor
Relations Act shall not be subject to arbitration.  The arbitrator shall apply
the same substantive law, with the same statutes of limitations and same
remedies that would apply if the claims were brought in a court of law.  The
arbitrator shall have the authority to consider and decide pre-hearing motions,
including dispositive motions.
 
16.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument
 
17.           Effect of Prior Agreements. This Agreement contains the entire
understanding between the parties hereto and, effective as of January 1, 2014,
shall replace and supersede all prior employment agreements between the Company
and Employee, but shall not replace or supersede the Change of Control Severance
Agreement referred to above, any indemnification agreement between the Employee
and the Company (or its successor or acquirer), the share award agreements
between the Employee and the Company (or its successor or acquirer), or any
employee benefit plan in which the Employee is a participant and under which all
benefits due under such plan have not yet been paid or provided.
 
 
-10-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the parties hereto has signed this Agreement, and it
shall be effective as of January 1, 2014.
 

 
XOMA Corporation
         
By:
John Varian
   
Chief Executive Officer
           
Patrick J. Scannon, M.D., Ph.D.

 
 
-11-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM RELEASE OF CLAIMS AGREEMENT
 
This Release of Claims Agreement (this “Agreement”) is made and entered into by
and between XOMA Corporation (the “Company”) and Patrick J. Scannon, M.D., Ph.D.
(the “Employee”).
 
WHEREAS, the Employee was employed by the Company; and
 
WHEREAS, the Company and the Employee have entered into an Officer Employment
Agreement effective as of January 1, 2014 (the “Employment Agreement”).
 
NOW THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Employee (collectively referred to as the
“Parties”) desiring to be legally bound do hereby agree as follows:
 
1.      Termination.  The Employee’s employment with the Company terminated on
___________, 20__.
 
2.      Consideration.  Subject to and in consideration of the Employee’s full
and complete release of claims as provided herein, the Company has agreed to pay
the Employee certain benefits and the Employee has agreed to provide certain
benefits to the Company, both as set forth in the Employment Agreement.
 
3.      Release of Claims.  The Employee agrees that the foregoing consideration
represents settlement in full of all currently outstanding obligations owed to
the Employee by the Company.  The Employee, on the Employee’s own behalf and the
Employee’s respective heirs, family members, executors and assigns, hereby fully
and forever releases the Company and its past, present and future officers,
agents, directors, employees, investors, shareholders, administrators,
affiliates, divisions, subsidiaries, parents, predecessor and successor
corporations, and assigns, from, and agrees not to sue or otherwise institute or
cause to be instituted any legal or administrative proceedings concerning any
claim, duty, obligation or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that the Employee
may possess arising from any omissions, acts or facts that have occurred up
until and including the Effective Date (as defined below) of this Agreement
including, without limitation:
 
(a)      any and all claims relating to or arising from the Employee’s
employment relationship with the Company and the termination of that
relationship;
 
(b)      any and all claims relating to, or arising from, the Employee’s right
to purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law and securities fraud
under any state or federal law;
 
 
-12-

--------------------------------------------------------------------------------

 
 
(c)      any and all claims based on contract, tort or statute including, but
not limited to, claims for wrongful discharge of employment, termination in
violation of public policy, discrimination, breach of contract (both express and
implied), breach of a covenant of good faith and fair dealing (both express and
implied), promissory estoppel, negligent or intentional infliction of emotional
distress, negligent or intentional misrepresentation, negligent or intentional
interference with contract or prospective economic advantage, unfair business
practices, defamation, libel, slander, negligence, personal injury, assault,
battery, invasion of privacy, false imprisonment and conversion;
 
(d)      any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act,
and/or the California Labor Code and all amendments to each such Act/statute  as
well as the regulations issued thereunder;
 
(e)      any and all claims for violation of the federal or any state
constitution;
 
(f)      any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination; and
 
(g)      any and all claims for attorneys’ fees and costs.
 
The Employee agrees that the release set forth in this Section 3 shall be and
remain in effect in all respects as a complete general release as to the matters
released.  Notwithstanding the foregoing, this release does not extend to any
obligations now or subsequently incurred under this Agreement, the
post-termination obligations set forth in Section 8 of the Employment Agreement,
the Indemnification Agreement between the Employee and the Company (or its
successor or acquirer), the outstanding stock award agreements between the
Employee and the Company (or its successor or acquirer), or any employee benefit
plan of which the Employee is a participant and under which all benefits due
under such plan have not yet been paid or provided.
 
4.      Acknowledgment of Waiver of Claims under ADEA.  The Employee
acknowledges that the Employee is waiving and releasing any rights the Employee
may have under the Age Discrimination in Employment Act of 1967 (“ADEA”) and
that this waiver and release is knowing and voluntary.  The Employee and the
Company agree that this waiver and release does not apply to any rights or
claims that may arise under the ADEA after the Effective Date of this
Agreement.  The Employee acknowledges that the consideration given for this
waiver and release agreement is in addition to anything of value to which the
Employee was already entitled.  The Employee further acknowledges that the
Employee has been advised by this writing that (a) the Employee should consult
with an attorney prior to executing this Agreement; (b) the Employee has at
least twenty-one (21) days within which to consider this Agreement; (c) the
Employee has seven (7) days following the execution of this Agreement by the
Parties to revoke the Agreement; and (d) this Agreement shall not be effective
until the revocation period has expired.  Any revocation should be in writing
and delivered to the Legal Department at the Company by the close of business on
the seventh (7th) day from the date that the Employee signs this Agreement.
 
 
-13-

--------------------------------------------------------------------------------

 
 
5.      Civil Code Section 1542.  The Employee represents that the Employee is
not aware of any claims against the Company other than the claims that are
released by this Agreement.  The Employee acknowledges that the Employee has
been advised by legal counsel and is familiar with the provisions of California
Civil Code Section 1542, which provides as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HER OR HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HER OR HIM MUST HAVE MATERIALLY AFFECTED HER OR HIS SETTLEMENT WITH
THE DEBTOR.
 
The Employee, being aware of said code section, agrees to expressly waive any
rights the Employee may have thereunder, as well as under any other statute or
common law principles of similar effect.
 
6.      No Pending or Future Lawsuits.  The Employee represents that the
Employee has no injuries that have not yet been reported to the Company’s
workers’ compensation carrier and no lawsuits, claims or actions pending in the
Employee’s name, or on behalf of any other person or entity, against the Company
or any other person or entity referred to herein.  The Employee also represents
that the Employee does not intend to bring any claims on the Employee’s own
behalf or on behalf of any other person or entity against the Company or any
other person or entity referred to herein except, if necessary, with respect to
the agreements listed in the last sentence of Section 4 of this Agreement.
 
7.      Confidentiality.  The Employee agrees to use the Employee’s best efforts
to maintain in confidence the existence of this Agreement, the contents and
terms of this Agreement, and the consideration for this Agreement (hereinafter
collectively referred to as “Release Information”).  The Employee agrees to take
every reasonable precaution to prevent disclosure of any Release Information to
third parties and agrees that there will be no publicity, directly or
indirectly, concerning any Release Information.  The Employee agrees to take
every precaution to disclose Release Information only to those attorneys,
accountants, governmental entities and family members who have a reasonable need
to know of such Release Information.
 
8.      No Adverse Cooperation.  The Employee agrees the Employee will not act
in any manner that might damage the business of the Company.  The Employee
agrees that the Employee will not counsel or assist any attorneys or their
clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges or complaints by any third party against the Company
and/or any officer, director, employee, agent, representative, shareholder or
attorney of the Company, unless compelled under a subpoena or other court order
to do so.
 
9.      Costs.  The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement.
 
 
-14-

--------------------------------------------------------------------------------

 
 
10.    Authority.  The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement.  The
Employee represents and warrants that the Employee has the capacity to act on
the Employee’s own behalf and on behalf of all who might claim through the
Employee to bind them to the terms and conditions of this Agreement.
 
11.    No Representations.  The Employee represents that the Employee has had
the opportunity to consult with an attorney, and has carefully read and
understands the scope and effect of the provisions of this Agreement.  Neither
party has relied upon any representations or statements made by the other party
hereto which are not specifically set forth in this Agreement.
 
12.    Severability.  In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
 
13.    Entire Agreement.  This Agreement and the Employment Agreement and the
agreements and plans referenced therein represent the entire agreement and
understanding between the Company and the Employee concerning the Employee’s
separation from the Company, and supersede and replace any and all prior
agreements and understandings concerning the Employee’s relationship with the
Company and the Employee’s compensation by the Company.  This Agreement may only
be amended in writing signed by the Employee and an executive officer of the
Company.
 
14.    Governing Law.  This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of California.
 
15.    Effective Date.  This Agreement is effective eight (8) days after it has
been signed by the Parties (the “Effective Date”) unless it is revoked by the
Employee within seven (7) days of the execution of this Agreement by the
Employee.
 
16.    Counterparts.  This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
 
17.    Voluntary Execution of Agreement.  This Agreement is executed voluntarily
and without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims.  The Parties acknowledge
that:
 
(a)      they have read this Agreement;
 
(b)      they have been represented in the preparation, negotiation and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;
 
(c)      they understand the terms and consequences of this Agreement and of the
releases it contains; and
 
(d)      they are fully aware of the legal and binding effect of this Agreement.
 
 
-15-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
 

 
XOMA CORPORATION
       
By:
   
Title:
   
Date:
         
EMPLOYEE
           
Name:
   
Date:
 

 
 
-16-


--------------------------------------------------------------------------------